Citation Nr: 1242359	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  09-25 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to an effective date earlier than January 26, 1996, for the award of a total disability evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 

The Board notes that Virtual VA shows that an August 2011 rating decision denied entitlement to service connection for arthritis and hypertension.  See August 2011 notification letter.  It also shows a December 2011 letter from the RO to the Veteran acknowledging receipt of a notice of disagreement as to the August 2011 rating decision.  See December 2011 notification letter.  The notice of disagreement is not in the claims file and not in Virtual VA.  In Manlincon v. West, 12 Vet. App. 238, 240 (1999), the United States Court of Appeals for Veterans Claims (Court) held that where a notice of disagreement is filed but a statement of the case has not been issued, the Board must remand the claim so that statement of the case may be issued.  As the documentation the RO construed to be a notice of disagreement is not of record and the Veteran's intentions with respect to an appeal of that decision are not known to the Board, it would be premature to remand for a statement of the case at this juncture.  

The issues of entitlement to service connection for residuals of frostbite of both feet, scars, hemorrhoids, a sinus disability, and hepatitis C have been raised by the record, see statements from Veteran, received in November 2001 and March 2002, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (The claim for arthritis, see statement received in November 2001, was adjudicated in a September 2011 rating decision.)  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In a March 1970 rating decision, the RO granted service connection for multiple disabilities, which disability evaluations combined to an 80 percent evaluation, effective January 17, 1970.  The RO also denied service connection for lumbosacral strain.  The Veteran was notified that same month and did not appeal the evaluations assigned.  It is final.

2.  In July 1989, the RO continued the evaluations assigned to the shell fragment wound of the left buttock, the shell fragment wound to the right buttock, the shell fragment wound of the left lower leg, the cutaneous nerve of the left arm, the cutaneous nerve of the left leg and right leg, and continued the combined rating of 80 percent.  The Veteran submitted a timely notice of disagreement, and a statement of the case was issued in September 1989.  The Veteran did not perfect an appeal, and the July 1989 decision is final.

3.  In a June 1996 rating decision, the RO granted increased evaluations for several service-connected disabilities, which disability evaluations now combined to a 100 percent evaluation, effective January 26, 1996.  The Veteran was notified in July 1996 and did not appeal the effective date assigned.  It is final.


CONCLUSION OF LAW

The Veteran's claim of entitlement to an effective date earlier than January 26, 1996, for the award of a total disability evaluation must be dismissed.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §3.400 (2012); Rudd v. Nicholson, 20 Vet. App. 296 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an earlier effective date for the award of a total disability evaluation.  Specifically, he is seeking an earlier effective date for when he was in receipt of a combined disability evaluation of 100 percent, and he states it should go back to the day following service discharge.  See September 2006 letter, October 2007 notice of disagreement, and July 2008 letter.  

The Veteran served in Vietnam and sustained multiple shell fragment wounds in November 1968 from a booby trap.  See service treatment records.  At service discharge, the Veteran submitted claims for compensation benefits.  See 21-526e, Veteran's Application for Compensation or Pension at Separation from Service.  In a March 1970 rating decision, the RO granted service connection for residuals of shell fragment wound to the left buttock; residuals of shell fragment wound to the right buttock, residuals of shell fragment wound to the left lower leg with fractured fibula, residuals of shell fragment wound with tender scar to left elbow, neuropathy cutaneous nerve of the left arm; neuropathy of the sural and cutaneous nerves in the left leg; neuropathy of the cutaneous nerve of the right leg; and scars from residual shell fragment wound and skin donor sites.  The combined evaluation for all the service-connected disabilities was 80 percent, effective January 17, 1970.  The RO also denied service connection for lumbosacral strain.  The Veteran was notified of the decision in March 1970.  He did not appeal the evaluations assigned, nor was any new and material evidence received within one year thereof, thus the decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2012).

In March 1989, the Veteran submitted claims for increase for his left hand and the right and left legs.  He added that he wanted VA treatment records to be used as evidence to support his claim for an increase in the severity of the residuals of the wounds he received in combat.  See VA Form 21-4138, Statement in Support of Claim.  

In a July 1989 letter, the RO informed the Veteran that the evidence did not warrant a change in the previous determinations as to the shell fragment wound in the left buttock, shell fragment wound in the right buttock, shell fragment wound of the left lower leg, cutaneous nerve of the left arm, and cutaneous nerve of the left and right legs and that his combined evaluation remained at 80 percent.  See letter.  The Veteran submitted a timely notice of disagreement in August 1989.  See VA Form 21-4138.  The RO issued a statement of the case in September 1989.  The Veteran did not perfect an appeal, and the July 1989 decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In a June 1996 rating decision, the RO awarded increased ratings for several service-connected disabilities, which caused the Veteran's combined rating to increase to 100 percent, effective January 26, 1996.  See rating decision.  The Veteran was notified of this determination in a July 1996 letter.  See letter.  He did not appeal the effective date assigned, and it is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In September 2006, the Veteran submitted a claim for an earlier effective date for the award of a total disability evaluation (100 percent) for all of his service-connected disabilities.  In a July 2008 letter to a Congressman, the Veteran wrote that following service discharge, he received a combined rating of 80 percent.  He wrote he had to go to work to support his wife and children, which was very difficult for him.  The Veteran explained that he had been awarded a 100 percent evaluation in 1997 without back pay.  He asked that the Congressman help him get the additional 20 percent between service discharge in 1970 and 1997.  See letter.

After having carefully reviewed the evidence of record, the Board finds that the Veteran's claim for an earlier effective date for the award of a total disability evaluation must be dismissed.  The reasons follow.

The Board has discussed three rating decisions above.  The March 1970 rating decision is relevant because it was in response to claims the Veteran submitted at service discharge, and service connection for these disabilities was awarded as of the day following service discharge (which is the day the Veteran believes he should receive a combined rating of 100 percent).  The July 1989 rating decision is relevant because the Veteran showed an indication that he wanted to appeal the July 1989 rating decision, which continued the evaluations assigned to several service-connected disabilities, which continued the combined rating of 80 percent, which appeal was not perfected.  The June 1996 rating decision is relevant because that was the decision that awarded the Veteran a combined evaluation of 100 percent, effective January 26, 1996.  

The Board finds that the March 1970, July 1989 and June 1996 rating decisions are final as to the evaluations and the effective dates assigned.  In other words, if the Veteran disagreed with the evaluations (including the combined evaluation) and/or the effective dates assigned for the service-connected disabilities, he should have appealed (to include perfecting an appeal) the rating decisions within the applicable time frames.  There is no indication in the record that the Veteran appealed the March 1970 or June 1996 rating decisions or that he perfected an appeal as to the July 1989 decision, and neither the Veteran nor his representative has alleged such. 

As correctly explained by the RO in the June 2009 statement of the case, the Veteran cannot receive an earlier effective date for the combined 100 percent in the absence of clear and unmistakable error in the rating decision(s).  See statement of the case on page 20.  Case law emphasizes that once there is a relevant final decision on an issue, there cannot be a "freestanding claim" for an earlier effective date or an assigned evaluation(s).  Rudd v. Nicholson, 20 Vet. App. 296 (2006); see Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005); Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002) (en banc); see also Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).

In Rudd, the Court held that a claimant can attempt to overcome the finality of a decision in an attempt to gain an earlier effective date either by way of a request for revision of the decision based on clear and unmistakable error (CUE), or by a claim to reopen based upon new and material evidence.  Rudd, 20 Vet. App. 296 (2006).  However, in Leonard v. Nicholson, the United States Court of Appeals for the Federal Circuit determined that, even when a Veteran has a claim to reopen, "he cannot obtain an effective date earlier than the reopened claim's application date."  Leonard, 405 F.3d at 1336-37 (indicating that "no matter how [the Veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

The only way the Veteran in this case could attempt to overcome the finality of the March 1970, July 1989 and June 1996 rating decisions-in an attempt to gain an earlier effective date for the combined rating of 100 percent-is to request a revision of the decision(s) based on clear and unmistakable error.  See 38 C.F.R. § 3.105(a) (2012).  At the present time, neither the Veteran nor his representative has submitted a claim alleging clear and unmistakable error in the March 1970, July 1989 and/or June 1996 rating decisions.  Again, as stated above, the Veteran was informed in the June 2009 statement of the case that he needed to submit a claim for clear and unmistakable error.  Thus, at this time, the Veteran is legally and factually precluded from receiving an effective date earlier than January 26, 1996, for the award of a combined rating of 100 percent for the service-connected disabilities.  

As noted above, the Court has held that in a case where the law, as opposed to the facts, is dispositive of the claim, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than January 26, 1996, for the award of a total disability evaluation is dismissed.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


